1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   DILLARD JAMES MCNELEY,                   Case No. 2:18-cv-08766-MWF (MAA)
12                      Plaintiff,
13                                            AMENDED JUDGMENT
            v.
14
     SHEPPARD, MULLIN, RICHTER &
15   HAMPTON LLP, et al.,
16
                        Defendants.
17
18         Pursuant to the Memorandum Decision of the Ninth Circuit Court of Appeals
19   filed February 10, 2020, the Court ORDERS as follows:
20         (1)   The Judgment entered on March 26, 2019 (ECF No. 45) is
21               VACATED; and
22         (2)   The Complaint and entire action is DISMISSED without prejudice.
23
24
25   DATED: February 18, 2020
                                               MICHAEL W. FITZGERALD
26                                          UNITED STATES DISTRICT JUDGE
27   cc: Ninth Circuit Court of Appeals
28
